Citation Nr: 0020061	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.

A personal hearing was held at the RO in March 1999.  In 
December 1999 the veteran requested that he be afforded the 
opportunity to appear before a member of the Board for a 
hearing.  A hearing was then scheduled to be held in 
Washington, D.C. in July 2000.  In June 2000, the veteran 
informed the Board, by certified mail, that he no longer 
desired to be afforded such a hearing.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD is productive of no more than 
occupational and social impairment, with deficiencies in most 
areas; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and the inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 70 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (in effect as of November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert, in essence, that a 
rating in excess of 70 percent is warranted for the veteran's 
service-connected post-traumatic stress disorder (PTSD).  

Initially, it is noted that the veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the instant claim is plausible.  This 
finding is based in part on the veteran's assertion that his 
psychiatric disorder has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that no 
further development of the record is necessary before 
appellate disposition is completed.  All records of treatment 
indicated by the veteran have been associated with the claims 
file.  In addition, he was recently examined by the VA and 
the report of the examination has been made part of the 
records on file.  Accordingly, the Board is satisfied that 
the duty to assist has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for PTSD was granted by a rating decision 
dated in March 1994.  A 30 percent rating was assigned 
pursuant to Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities (Schedule).  In April 1997, as shown as part of 
a 

VA Form 21-4138, Statement in Support of Claim, the veteran 
sought an increased rating.  The 30 percent rating was 
increased to 50 percent pursuant to an April 1998 RO rating 
decision, effective as of April 24, 1997, the date of receipt 
of the veteran's claim.  The veteran subsequently perfected 
an appeal to this decision.  Thereafter, during the course of 
the appeal, specifically, as shown on a June 1999 Hearing 
Officer decision, the disability evaluation assigned to the 
veteran's service-connected PTSD was increased to 70 percent, 
as of April 24, 1997.  The 70 percent rating has since 
remained in effect.  

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in this instance, as the veteran's current 
claim for an increased rating was not formally instituted 
until April 1997, the Board will, in adjudicating this 
matter, utilize the regulations effective subsequent to the 
November 1996 revision.  

The severity of the veteran's PTSD is ascertained, for VA 
purposes, by application of the rating criteria set forth in 
Diagnostic Code 9411 of VA's Schedule, 38 C.F.R. Part 4.  As 
noted above, effective November 7, 1996, the rating criteria 
for mental disorders was amended.  Under the revised rating 
criteria, a 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

PTSD was originally diagnosed on VA examination in January 
1994, and review of the veteran's claims folder shows that he 
has been receiving ongoing treatment for his psychiatric 
problems through VA medical facilities since 1993.  

As noted above, a VA examination was conducted in January 
1994.  Following the examination, the examiner indicated that 
the veteran met all criteria for a diagnosis of PTSD.  The 
examiner noted that it appeared that the PTSD was 
subthreshold while the veteran worked as a drill instructor, 
but that the cessation of this activity had removed his 
primary mechanism for compartmentalizing and controlling the 
disorder.  

Another VA psychiatric examination was conducted in January 
1994, the day following the examination discussed above.  A 
diagnosis of PTSD, moderate to severe, was rendered.  He 
veteran complained at that time of intrusive thoughts about 
his Vietnam combat experiences on an almost daily basis.  He 
reported difficulty sleeping due to dreams and nightmares.  
He denied flashbacks.  His mood was described as depressed, 
and he admitted to difficulty with concentration.  The 
veteran denied suicidal or homicidal ideation or plans.  

A letter dated in October 1997 and received from a VA PTSD 
clinical team case manager indicated that the veteran had 
been in receipt of treatment for his PTSD since 1993.  It was 
noted that the veteran had severe PTSD that started in the 
1970's and had become considerably worse in the past 2 years.  
The case manager, the holder of a Master of Social Work 
degree, noted that the veteran suffered from 

severe anxiety, depression, sleep disturbance, upsetting 
dreams, and flashbacks of his combat experiences.  The 
veteran was noted to be currently taking anti-anxiety 
medication.  It was also pointed out that job-related stress 
had exacerbated the veteran's PTSD symptoms.  It was further 
reported that the veteran secluded himself from other people, 
had no friends, and was unable to socialize with others or 
function comfortably in a social situation due to his PTSD.  
The veteran was also noted to experience difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  

A letter dated in November 1997 is also of record, shown to 
have been supplied by a VA psychiatrist.  It was reported 
that the veteran's job as a mail carrier for the postal 
service has exacerbated the symptomatology associated with 
his PTSD disability.  It was also noted that the veteran had 
difficulty establishing close relationships, and that he felt 
distant and alienated from others.  It was reported that his 
current Global Assessment of Functioning (GAF) scale score 
was 55, but that he suffered from frequent exacerbations of 
anxiety, depression, and recurrent nightmares and memories, 
so, in fact, his GAF score fluctuated accordingly between 30 
to 55.  The psychiatrist also mentioned that as evidenced by 
his work record and his desire to be able to work, the 
veteran had done everything he knew how to get better and 
remain fully employed.  

A VA PTSD examination was also conducted in December 1997.  
The veteran reported that he had worked for the Postal 
Service since 1986 as a mail carrier and that he was still so 
employed.  Objective findings were noted to include clear 
evidence of severe psychopathology, i.e., chronic combat-
related PTSD of severe intensity in combination with long-
term clinical depression secondary to this syndrome.  It was 
reported that the veteran experienced recurrent and 
distressing intrusive memories as well as frequent 
nightmares.  The veteran also alleged that he had difficulty 
concentrating and the examiner noted that he was isolated 
from social activity.  The veteran was also noted to exhibit 
a persistent depressed mood.  The report further indicated 
that while the veteran remained highly motivated regarding 

his employment as a mail carrier his functioning in this 
capacity had been markedly affected by his psychopathology.  
The diagnosis was PTSD, chronic, severe.  A GAF score of 50 
was provided.  

As part of a VA Form 21-4138, dated in June 1998, the veteran 
indicated that the rating assigned for his service-connected 
PTSD disability should be, in effect, 70 percent.  This 
assertion was repeated as noted as part of a subsequent VA 
Form 21-4138, dated in November 1998.  

In addition, in March 1999, a letter was received by the same 
VA psychiatrist who supplied the above-discussed November 
1997 letter.  She noted that the veteran had a full array of 
PTSD symptomatology and, despite ongoing therapy, continued 
to experience intensive memories of combat, severe anxiety, 
panic symptoms, and insomnia.  It was also mentioned that the 
veteran had continued to work as a mail carrier but that he 
experienced a great deal of anxiety due to the PTSD which was 
compounded by his very stressful job.  Continued anxiety, 
obsessional worries, and irritability were also noted to be 
symptoms from which the veteran was currently suffering due 
to his psychiatric disorder.  

During the course of his March 1999 personal hearing at the 
RO, the veteran testified that he had been receiving 
treatment at the VA Medical Center from the above-mentioned 
VA psychiatrist, but that he was no longer going on a regular 
basis.  He added that he was taking Xanax for treatment of 
his PTSD.  He indicated that he was employed as a letter 
carrier for the United States Postal Service and that, due to 
his PTSD, he suffered from much stress.  He related that 
certain stops on his route remind him of experiences that 
occurred in Vietnam.  He added that he did not socialize or 
communicate with his co-workers and that he had, in the past, 
experienced problems with violence.  He also mentioned that 
he felt that he was hypervigilant.  The veteran further 
testified that he had no friends.  The veteran also informed 
the hearing officer that he would not be satisfied in the 
event that the evaluation assigned to his service-connected 
PTSD was increased to 70 percent; he asserted that he felt as 
if 100 percent was in fact warranted.  


A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM IV).  The VA examiner, 
in the VA examination report dated in December 1997, assigned 
the veteran a GAF of 50.  A GAF of 41 to 50 is defined in the 
DSM IV as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  The VA 
psychiatrist, as part of her November 1997 letter, discussed 
above, indicated that the veteran's GAF fluctuated between 30 
and 55.  To this, the Board notes that a GAF of 21 to 30 is 
defined as behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or an 
inability to function in almost all areas (e.g., stays in bed 
all day, no job, home or friends).  Id.  A GAF of 31 to 40 is 
defined as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  
In addition, a GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat effect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id. 

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  

In this regard, the report of the VA examination conducted in 
December 1997 shows that the veteran was currently employed 
with the postal service as a mail 

carrier.  Objective findings were noted to include clear 
evidence of severe psychopathology, i.e., chronic combat-
related PTSD of severe intensity in combination with long-
term clinical depression secondary to this syndrome.  It was 
reported that the veteran experienced recurrent and 
distressing intrusive memories as well as frequent 
nightmares.  He was noted to be isolated from social 
activity.  The veteran was also noted to exhibit a persistent 
depressed mood.  The report further noted that while the 
veteran remained highly motivated regarding his employment as 
a mail carrier his functioning in this capacity had been 
markedly affected by his psychopathology.  The diagnosis was 
PTSD, chronic, severe, and a GAF score of 50 was provided.  

Additionally, the recent letter received from the veteran's 
treating VA psychologist, dated in March 1999, noted that the 
veteran had a full array of PTSD symptomatology and, despite 
ongoing therapy, continued to experience intensive memories 
of combat, severe anxiety, panic symptoms, and insomnia.  It 
was also mentioned that the veteran had continued to work as 
a mail carrier but that he experiences a great deal of 
anxiety due to the PTSD compounded by his very stressful job.  
Continued anxiety, obsessional worries, and irritability were 
also noted to be symptoms that the veteran was currently 
experiencing due to his psychiatric disorder.  

Based on the evidence of record, it is the judgment of the 
Board that the medical evidence does not establish that there 
is total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Review of the 
evidence of record, while indicating varying GAF scores 
indicative of moderate to serious impairment, shows that the 
veteran is currently employed with the United States Postal 
Service as a mail carrier and that this, in the opinion of 
the Board, goes to demonstrate the veteran's ability 

to perform activities of daily living.  On this basis, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim; the fact that he is employed 
obviates his claim that his PTSD is productive of total 
occupational and social impairment.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis that supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the PTSD more nearly approximates 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7 (1999).  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. § 4.3 (1999).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

